Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance is the inclusion of the limitations reciting “a sensor…to acquire a first image when the display portion displays a test image that includes a marker and to acquire a fingerprint image; a memory configured to store calibration image data for calibrating an image acquired by the sensor and a first image profile, the first image profile being acquired at generation of the calibration image data by displaying the test image by the display portion…to generate a second image profile from the first image and to calculate a movement amount of the marker by comparing the first image profile with the second image profile to update the calibration image data using the movement amount of the marker, and to apply the updated calibration image data to the fingerprint image” which in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Aflatooni et al. (US 2019/0228740); Akahori (US 2014/0119500); Seol et al. (US 2018/0260803); Adachi et al. (US 2007/0047777); Zhang (US 2017/0262690)) disclose of displaying a test image with a marker and calibrating (See the Non-Final Rejection dated 18 November 2020.), however, fail to teach of the specifically claimed features as highlighted above (See also applicant’s arguments on page 10 of the response filed 16 February 2021.).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
4 March 2021